 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlcan CableWest,aDivision of Alcan AluminumCorporation and United Steelworkers of America,AFL-CIO. Cases 20-CA-8160 and 20-CA-8251October 24, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn June 6, 1974, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding.Thereafter, the Charging Party, Respon-dent, and General Counsel filed exceptions and sup-porting briefs. Respondent and General Counsel alsofiled answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge concluded that Re-spondent violated Section 8(a)(3) and (1) by termi-nating the recall rights of employees Preece, Hent-horn, Stratton, and Martin. With regard to Martin,the Administrative Law Judge found,inter alia,thaton April 2, 1974, strikers Coon and Stebbins, alongwithMartin, set upon a caravan of nonstriking em-ployees forming at a local gas station during whichStebbins assaulted one of the nonstrikers with an alu-minum cable.The nonstriker,employeeLucas,ultimatelyreached apparent safety in employee Gibson's carand the caravan left the gas station. However, soonthereafter, Gibson noticed that his vehicle was beingchased by a car driven by Coon with Stebbins andMartin as passengers. Coon thereupon drove his ve-hicle into the rear of Gibson's car sending it into a50-foot skid. The Administrative Law Judge con-cluded, on the basis of this incident, that employeesCoon and Stebbins were properly denied recall privi-leges by Respondent but that Martin, whose role wasbasically passive in character, should not be "tarr[ed]. . . with the excesses of Coon and Stebbins." Wedisagree.The record indicates that Martin was not a mereonlooker in the April 2 incident. While Stebbins wasassaulting Lucas,Martin was screaming threats inapparent approval of Stebbins' conduct and joined inthe chase which followed immediately. AlthoughMartin was not the prime actor in the April 2 inci-dents,he did voluntarily accompany employeesCoon and Stebbins, did not disassociate himself fromtheir conduct, and must, therefore, bear a degree ofresponsibility for their serious misconduct.' Accord-ingly, we find that Respondent did not act unlawful-ly in terminating Martin's right to recall.The Administrative Law Judge also found that Re-spondent had justifiably terminated the recall rightof employee Baldwin because the latter had torn theoutside mirror off the car of Respondent's chief neg-otiator,Brewer. In so finding, the AdministrativeLaw Judge rejected the General Counsel's argumentthat Baldwin had grabbed the mirror in a reflexiveresponse to Brewer's nudging Baldwin with his vehi-cle as the latter blocked its progress. Although Brew-er conceded he may have, in fact, initiated the con-tact with Baldwin, the Administrative Law Judge re-lied,inpart,on Baldwin's failure to testify inrejecting the General Counsel's argument.In determining whether a striker has, through hismisconduct, forfeited his rights to preferential recall,the Board has, at all times, considered whether thealleged misconduct is of such gravity as to require, inthe public interest, removal of the protective mantlewhich the Act affords striking employees. Not everyimpropriety committed in the course of events does,in fact, deprive the employee of that mantle.' Ourinquiry necessarily considers all surrounding circum-stances to include analysis of the severity and fre-quency of the misconduct of the employee involvedand the quality of the evidence tending to establishthatmisconduct.We note first that the strike herein was lengthy,heated, and, in the Administrative Law Judge'swords, "not a model of restraint." Baldwin's conductoccurred over 2 months after the commencement ofthe strike. The incident depicted above was the onlyincident involving this employee. Films in evidenceindicate that it was not uncommon for a picketer tolose his balance when confronted by the movementof an oncoming vehicle. Brewer himself concededthat Baldwin may have ended up on the fender of hisvehicle as a result of the movement of the car andthat Baldwin was "real shocked" after realizing whathe had done. Furthermore the extent of the damageisnot clear. The picture in evidence of the mirrorhanging off the side of Brewer's car does not indicatewhether repair of the damage may have been effect-ed by merely rescrewing the mounting. No evidencewas presented concerning the cost of the damage andBrewer testified that he did not pay for the repair. "1think Alcan paid for that directly . . . [Respondent'sSeeThe Firestone & Rubber Company,187 NLRB 54, 55 (1970).2SeeCoronet Casuals,Inc.. 207 NLRB 304 (1973),and the cases citedtherein.214 NLRB No. 35 ALCANCABLE WESTPresident] felt a little funny about it or something."In consideration of all these circumstances we areunable to conclude that this single, isolated, and ap-parently minor incident involving employee Baldwinjustifies the termination of his right to recall.The Administrative Law Judge's recommendedOrder and notice shall be amended accordingly toshow an 8(a)(3) violation as to Baldwin, but none astoMartin.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent Alcan Ca-bleWest, a Division of Alcan Aluminum Corpora-tion, Sunset Whitney Ranch, Rocklin, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order as somodified:1.Delete from paragraphs 2(a) and (e) the name"J.Martin" and substitute the name "G. Baldwin."2.Substitute the attached notice for the notice ofthe Administrative Law Judge.3Althoughwe agree with the Administrative Law Judge thatRespondent's termination of employee Preece's reinstatement rights violat-ed Sec.8(a)(3) and(I),we do not agree with his rationale for that conclu-sion. Instead we would find that at all times-both before and after theApril 23, 1974,reinstatement offer-Respondent considered Preece to be astriker, and,at no point,did Respondent ever offer Preece his former posi-tion or a substantially equivalent position.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT terminate the recall rights ofeconomic strikers who do not engage in disquali-fying strike misconduct.WE WILL rescind our termination of the recallrights of E. Henthorn, G. Baldwin, T. Stratton,and Harry Preece.WE WILL offer immediate and full reinstate-ment with backpay to any of the above four em-ployees who would have been recalled but forour unlawful termination of their recall rights.WE WILL, to the extent that compliance withthe preceding paragraph fails to achieve imme-237diate reinstatement for the four named employ-ees, preserve their recall rights, and, as vacanciesoccur for which any is qualified, offer him thatposition unless he has obtained other regularand substantially equivalent employment.ALCAN CABLE WEST, A DI-VISION OF ALCAN ALUMI-NUM CORPORATIONDECISION1.STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas tried before me in Sacramento, California, on Decem-ber 11, 12, and 13, 1973; January 14, 15, 16, 17, 18, 28, 29,30, and 31, February 1, 1974. The charge in Case 20-CA-8160 was filed on March 20, 1973, by United Steel-workers of America, AFL-CIO (herein called the Union).The charge in Case 20-CA-8251 was filed by the Union onApril 25, 1973. The consolidated complaint issued on Au-gust 21, 1973, alleging that Alcan Cable West, a Division ofAlcan Aluminum Corporation (herein called Respondent)had violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act. Post-trial briefs were filed for theGeneral Counsel and Respondent.11. ISSUESThe issues are whether Respondent:A. Failed to bargain with the Union in good faith be-tween October 5, 1972, and the onset of a strike among itsemployees on January 15, 1973, violating Section 8(a)(5)and (1).B. Failed to recall certain strikers on and after April 23,1973, and ceased to consider Harry Preece for recall afterSeptember 10, 1973, in violation of Section 8(a)(3) and (1).The latterissues in turn raise several subissues, amongthem whether the strike was an unfair labor practice strike,entitling the strikers to immediate recall even at the cost ofdisplacing their replacements; and whether, regardless ofthe strike's status, certain of the strikers disqualified them-selves for recall by misconduct during the strike.III. JURISDICTIONRespondent is a New York corporation engaged at Sun-setWhitney Ranch, Rocklin, California, in the manufac-ture of cable products. It annually ships products valued inexcess of $50,000 from that location directly to customersoutside California.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in and affecting commercewithin the meaning of Section 2(6) and (7).IV. LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection2(5) of the Act. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Violation of Section 8(a)(5) and (1)1.The evidenceOn October 5, 1972, following an NLRB election in Case20-RC-10880, the Union was certified as the exclusive col-lective-bargaining representative of Respondent's employ-ees in this unit:All production and maintenance employees employedby the company at its Sunset Whitney Ranch,Califor-nia, facility,excluding plant clerical employees,officeclerical employees,technical employees,professionalemployees,guards, and supervisors as defined in theAct.The unit normally consists of approximately 100 employ-ees.The complaint alleges, the answer admits, and I findthe unit to be appropriate within the meaning of Section9(b) of the Act.By letter dated October 6,from Carl Jones,an official ofthe Union,to Indru Kriplani,Respondent's president, theUnion invited Respondent to suggest"a date,time andplace to begin negotiations."Kriplani replied by letter dat-ed October 12, stating in part:[A] meeting within the next couple of days would notbe productive.Itwould help us both if you can pre-pareyourcomplete proposalsinwriting and presentthem to us at a meeting to take place on November 3.The reason for this date is that I am going away fortwo weeks and we have not as yet appointed our chiefnegotiator.During the week of October 30, we will getin touch with you as regards a mutually acceptabletime and place.Thiswould be a preliminary meetingand hopefully serious negotiations will begin soon af-ter we have had an opportunity to appreciate the exactextent of your proposals.Jones answered by letter dated October 16,confirming No-vember 3"for a meeting to present our contract proposals"and asking that it be held at the plant.Kriplani respondedby letter dated October 27, ruling out the plant as a negoti-ating site,adding that"our negotiator will be in touch withyou probablyon November 2nd to finalize a mutually ac-ceptable time and place."On November 1, Respondent retained August Somer-feld, a labor relations consultant operating under the styleof Sequoia Employers Council,as its bargaining spokes-man, so informing the Union by letter that day. The Unionmeanwhile,on October 20, had conducted an election atthe plant to determine its officers and the employee mem-bers of its bargaining committe.Those elected to the com-mittee were Bob Coon,Charles Eastwood,JerryMartin,HarryPreece,and Ernie Walker. The election was heldduring shift changes. Respondent cooperated fully, its gen-eral manager,Lee Roullier,even posting a notice, providedby the Union,announcing the election's pendency.The firstmeeting:The first bargaining session was No-vember 3, as scheduled, in a guestroom of the FlamingoMotel, Roseville, California, lasting from about 10 a.m. toabout noon. Present for the Union were Jones, Internation-alRepresentative Arthur Mullett, and the five-employeecommittee; for Respondent, Sommerfeld, Roullier, andBasilKehoe, the head of its quality control department.Jones, the Union's principal spokesman, began the meetingby expressing regret for the "unfortunate delays" in itsscheduling, and stating that he wished to work day andnight to reach the earliest possible contract. Explaining hissenseof urgency, Jones said he soon would be going toHawaii on business and thus unavailable to stay with ex-tended negotiations. Sommerfeld replied that he, too, wasanxious that a contract be reached, but that there would beno point in working through the night at thisfirstmeetingsince he would need time to study the Union's proposals.Jones then tendered the Union's proposals. They con-sisted of 21 typewritten pages containing fully drafted ter-minology in 15 subject areas, together with a 3-page indexenumerating 47 areas in all that the Union wished to havecovered by contract. Concerning some of the 32 areas inwhich the terminology had not been worked out, the indexindicated the Union's position in a general way. Regardingwages, for instance, the index stated, "Substantial SalaryIncrease"; and it stated concerning hours of work and ov-ertime:8 Consecutive Hours1-1/2 timesfor Saturday Work2 timesfor Sunday WorkJones characterized the terminology that had been devel-oped as "boilerplate," adding that the Union's proposalshad been compiled in haste, borrowing extensively fromother contracts. This prompted Sommerfeld to observe that"every facility was unique" and that he was not amenableto saddling Respondent with a contract not tailored for it.Jones continued that,as to areas in which the language hadnot been refined, he would orally outline the Union's posi-tion during the meeting.He also said that there was a cer-tain amount of "trading stock" in the Union's proposals,and suggested that they resolve the noneconomic or "lan-guage" issues first,then take up the cost items. Sommerfeldagreed to that. So it was that, when Sommerfeld askedwhat was meant by "substantial salary increase," Jones an-swered that the Union was thinking in terms of about $1 anhour, but would make its specific proposal later. They alsoagreed that there would be no agreement until there wascomplete agreement on all issues.Preliminariesout of the way, Jones briefly explained theUnion's proposals, item by item, inviting Sommerfeld'scounterproposals on the "boilerplate" issues. Sommerfelddemurred, saying that he wanted to digest the documentand review it with company officials before countering.Jones voiced disappointment with this, commenting thatthe boilerplate issues were not difficult or unusual and thathe saw no reason why they could not work into the night toget them out of the way.During the meeting, Sommerfeld told Jones that Re-spondent would not be holding its usual Christmas dinnerfor employees that year. He explained that the dinner tra-ditionally had been a vehicle by which the president re- ALCAN CABLE WESTported to the employees the Company's prospects, an-nounced wageincreases,discussed other possible improve-mentsin conditions, etc., and that that would be inappro-priate now that the Union was in.' Sommerfeld added that,in any event, Kriplani would be away to his native Indiaover the holidays; moreover, that the Company was in per-ilous fiscal condition, considering evensellingthe plant,and it was Respondent's preference not to convey that de-moralizing possibility to the employees? Jones respondedthat he was not concerned about the dinner,,but did wantthe employees to get their Christmas turkey as in yearspast. Sommerfeld said that would be done, and Jones an-swered, "O.K."Also during the meeting, Jones asked that Respondentprovide whatever written materials it had descriptive of jobclassifications,wage rates, and fringe benefits. Roulliercomplied by mail that afternoon. As the meeting closed,Jones pressed for a fixed date for the next meeting. Som-merfeld replied that he could not provide one, but that hewould let the Union know when he had had a chance tostudy its proposals, and discuss them with company offi-cials, and was ready to meet again.The second meeting:The secondsession washeld No-vember 29, at the same place. Precisely how that date waschosen is not clear from the record, but it is evident thatthematter was raised in several telephone calls betweenSommerfeld and union officials, and that there was con-cern that conflict with the Thanksgiving holiday be avoid-ed. The meeting lasted from about 10 a.m. to about 1 p.m.Jones was not present, Mullett assuming his role as chiefunionspokesman. Otherwise, attendance on the union sidewas as before. Sommerfeld and Roullier appeared for Re-spondent, Kehoe being absent.Sommerfeld opened themeetingby saying that, al-though the Union's proposals seemed but a "hodgepodgemixture" from various of its contracts, he was prepared toreply orally to them, and would reduce Respondent's posi-tion to writing by the next meeting. With that, he ad-dressed himself to the Union's proposals. To enumerate:1.Management rights. Sommerfeld said that he was notin accord with the Union's management rights proposal,and that he intended to submit a "fairly comprehensive"counterproposal on the subject to assure to Respondent thenecessary flexibility to run the plant. He added that hewanted to avoid the "administrative nightmare" of a griev-ance every time a supervisor picked up a wrench. Mullettreplied that the Union did not mean to bar unit work bysupervisors altogether, but did want it limited to teachingand demonstrating. Eastwood of the Employee bargainingcommittee joined in that Respondent regularly used super-visors for much more than that. Sommerfeld answered that1Respondent's "bluebook," descriptive of certain conditions of employ-ment before the advent of the Union, stated concerning the Christmas din-ner: "Each year prior to Christmas, the Company has a dinner, and at thattime one of the executives of the Company reviews the Company's activitiesduring the past year and gives some indication of the business outlook forthe following year."2Respondent was weighing two alternative-sell the plant or expand it toachieve greater production.Shortly before leaving for India in December.Kriplani recommended to headquarters in Cleveland,Ohio, that the lattercourse be followed.That recommendation was adopted in January 1973.239Respondent meant to work supervisors in unit tasks only"when the occasion demanded it," Roullier noting that itwas not his practice to use supervisors on productionchores unless compelled by exceptional circumstances.2.Seniority.Sommerfeld stated, in answer to theUnion's proposal of plantwide seniority, that Respondent,while prepared to reduce the number of job classifications,would insist on seniority by classification.33.Overtime. To Mullett's assertion that procedures wereneeded to assure fair allocation of overtime, Sommerfeldreplied that there had been no complaints about the ex-isting arrangement, nor any evidence of unfairness; conse-quently, that he saw no point in the creation of a "labori-ous recordkeeping system" to deal with the situation.4.Union security. Sommerfeld said that, it beingRespondent's view that each employee should have freechoice whether to join the Union, an open shop was man-datory. Mullett voiced doubt that this would be acceptable,but said the Union would consider it.5.Holidays. Sommerfeld stated that Respondent wouldpropose continuation of the existing nine paid holidays, asagainst the Union's proposal that there be 10. He and Mul-lett briefly discussed the idea of a "floating holiday."6.Subcontracting. Sommerfeld commented that theUnion's proposal, providing for the submission of subcon-tracting plans to a joint "contracting out committee" andeventually to arbitration in the event of disagreement, was"harsh and frankly unnecessary" for Respondent's opera-tion.7.Dues checkoff. Sommerfeld said without elaborationthat the Union's proposal was unacceptable, and that hewould submit a counterproposal.8.Uniforms. Sommerfeld said no to the Union's propos-al that each employee be provided two additional uni-forms.Also discussed, although not among the Union's propos-als,were Respondent's salary continuation plan and thematter of the Christmas dinner. Concerning the former,which was a plan by which Respondent paid to employeeson layoff the difference between their unemployment in-surance benefits and their salaries, Sommerfeld said thatRespondent would prefer to discontinue it, instead raisingwage levels an offsetting amount. That way, he explained,all employees would benefit, instead of just a few, and Re-spondent would be able to project its economic exposurewith precision. Eastwood answered that he saw no problemwith this in principle, but that he would have to study it inits particulars, and in the context of the overall cost pack-age, before passing final judgment. Sommerfeld did notindicate the extent to which wages might be raised by elim-inatingthe plan.Regarding the Christmas dinner, Sommerfeld repeatedhis assertion of the earlier meeting that there would benone this year, stating the reasons previously advanced. ToMullett's stated concern about the turkeys, Sommerfeldconfirmed that each employee would receive one as in the3Respondent's "bluebook"listed over 40 classifications then in existence.Regarding seniority, the"bluebook"stated:"Seniority shall...be fol-lowed in lay-offs and recall,provided the employees have the ability to performthe jobs." (Emphasis supplied.) The practical effect or this language seem-ingly would be seniority by classification. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDpast, adding that the wives and children would be invitedto the plant, when they were given out, for "goodies" anddpunch.As the meeting ended, Mullett complained about thesuitability of the Flamingo Motel for future sessions, bothbecause of geographic remoteness and the smallness of itsrooms. Sommerfeld responded that the Company wouldprocure another site and submit written counterproposalsat the next meeting.5 It was agreed to hold the next meetingDecember 7, subject to Sommerfeld's verifying with his of-fice that there would be no conflict.The third meeting:Sommerfeld learned the afternoon ofNovember 29 that he had a prior commitment for Decem-ber 7, notifying the Union by telephone on November 30.The third session consequently was held December 12, in aremote portion of the lobby-a lobby meeting room, so-called-of the SacramentoInn inSacramento. It beganabout 10 a.m., adjourning 2 or so hours later. Mullett at-tended for the Union, along with four members of the em-ployee committee and one Mr. Prader, a union staff repre-sentative. Sommerfeld and Roullier were present for Re-spondent, together with Leland Brewer, an associate ofSommerfeld's with Sequoia Employers Council.The meeting began with Harry Preece of the employeecommittee complaining of the lack of privacy. Little fur-ther was said on that subject, however, for Sommerfeldpresently tendered to Mullett Respondent's written coun-terproposals. They consisted of 26 typewritten pages, cov-ering 20 subject areas, and were accompanied by this let-ter:Dear Mr. Mullett:At our most recent meeting we reviewed the variousaspects of the Union's proposals. At that time you re-ceived the Company's initial response and the reasonsin support. Subsequently, the Company again verycarefully considered their position as related to theUnion's proposals. Attached you will find our writtenresponse.As you will recall, the discussions relating to Senioritywere very candid. The attached proposals further re-flect the Company's position to retain the right tojudge its employees.The bargaining committee expressed serious misgiv-ings about supervisors performing so called bargainingunit work. We have further considered this matter anddo not feel work restrictions should be placed uponthe supervisors.Please note the Management Rights as proposed bythe Company also answers several of your proposals,and by doing so, constitutes our proposal on theseissues.A "reception" was held at the plant December 23, during which turkeyswere distributed among approximately 100 employees and "goodies" andpunch were provided for wives and children. The cost of this affair wasabout $1,300.5There is conflictwhether Mullett asked that Respondent's counterpro-posals be furnished before the next meeting to give the Union a chance toprepare for it. Mullett testified that he did,Roullier and Sommerfeld that hedid not.Roullier and Sommerfeld are credited.Roullier in particular wasimpressive in recall,articulation,and concern for the truth.The Union has expressed a particular desire to obtaina Union Security clause (Compulsory Union Member-ship and/or tender of fees). We believe individualfreedomis anundeniable right, and therefore proposethe attached Employee Security clause (VoluntaryUnion Membership). Although we have not submitteda proposal at this time, we would accept a dues check-off, providing we can agree on a simplified voluntaryprocedure for implementation and cancelation; withconsideration being given to the Company for theirwork in making such deductions.Attached we are submitting the following: Articles ofAgreement;Management Rights;Discrimination;Recognition; Seniority; Steward; Casual Employees;Grievance Procedure; Arbitrator's Authority;Dis-charge and Disciplinary Procedure; Absences, Notifi-cation and Personal Leaves; Visitation (For UnionRepresentatives);Military Leave; Employee Security;Unit Work for Supervisors; Hours of Work and Over-time; Assignment of Overtime; Safety; Holidays; andNo Strike-No Lockout. These submissions are subjectto correction.It is our understanding the Union's preference is todefer action on economicissuesuntil we have reachedagreement on contract language. We reserve the rightto submit additional proposals in response to theUnion's demands.We are most anxious to reach an agreement, and re-quest you give these proposals your careful consider-ation.In keeping with the earlier understanding to dispose ofnoneconomic issues first, Respondent's submission did notdeal with cost items.Mullett, after quickly thumbing through the document,called a caucus, remarking that it was necessary only be-causeRespondent had failed to submit its proposals in ad-vance of themeeting.The caucus lasted close to 2 hours,after which Mullett announced that the Union would needstillmore time to study the matter, and suggested adjourn-ment. Sommerfeld asked if he had any questions or desiredany clarification;Mullett said no. The meeting closed withMullett saying that the Federal Mediation and Concilia-tion Service would be represented at the next meeting; thatSommerfeld would be hearing from the mediator abouttime and place.6The fourth meeting:Following the December 12 meeting,Mediator Tony Vavrus of the FMCS initiated several tele-phone calls to Sommerfeld and to union officials regardinga date for thenext session, the process being complicatedby the Christmas-New Year's interlude. January 4, 1973,finally was settled upon.? The fourth meeting was held thatday at the Sheraton Inn in Sacramento, under the guidance6Mullett's testimony is discredited that there was agreement to meetagain not later than December 15. This not only was at odds with thetestimony of Roullier, Sommerfeld,and Brewer,but with the undisputedtestimony that the mediator was to arrange the next meeting.7Although sketchy in this regard,the record indicates that January 4 wasone of the dates advanced by the mediator for the next meeting.He appar-ently proposed two or three other dates as well.The record does not disclosewhat those were, the bases for their being rejected,or who rejected them. ALCAN CABLE WESTofMediator Vavrus, lasting from about 10 a.m. to 5 p.m.Edgar Stuart, a staff representative was the Union's princi-pal spokesman this time. Mullett, although present untilabout noon, took a passive role. The employee committeealso was present. Leland Brewer was Respondent's chiefspokesman, Sommerfeld being ill.8 In addition, Roullierand Roger Dittmer, a foreman, represented Respondent.Stuart, after introducing himself, proclaimed that themembership had rejected Respondent's submission, andsuggested that further consideration be given the Union'sproposals.9 Brewer asked that he state, specifically, whatwas wrong with Respondent's proposals, to which Stuartsaid that, in view of the members' sentiments, there was nopoint even in talking about it. Stuart continued that theUnion's proposals were much like the provisions of Alcancontracts elsewhere, that there was "nothing outlandish"about them. Brewer countered that Respondent was notinterested in contracts at other plants, only in one tailoredto its circumstances. Brewer at length suggested that theyplace the two sets of proposals side by side for purposes ofdiscussion and comparison. Stuart rejected that, adheringto his insistence that they concentrate on the Union's pro-posals.It at last was agreed, per Stuart's wishes, to look afresh attheUnion's proposals. An item-by-item perusal ensued,taking the meeting into the afternoon.)That accom-plished, Brewer again asked that the two sets of proposalsbe considered side by side. Stuart relented this time, andthe item-by-item process was repeated, attention now beinggiven to Respondent's proposals. Not surprisingly, the wit-nesses had some trouble in their testimony segregatingcomments made during the first go-round from those dur-ing the second. The essence of the comments on the severalsubjects, made one or the other or both times, follows:1.Articles of agreement. The parties were in agreement,Brewer assenting to the Union's proposal that the numberof the local union be inserted.2.Recognition. Stuart concurred in Brewer's view thatrecognition be limited to the plant in question; that therebe no accretion clause. Stuart, however, objected to theexclusion of supervisors from the unit description inRespondent's proposed recognition clause, Respondentelsewhere proposing no limit on supervisors' doing unitwork.3.Unit work by supervisors. Continuing the foregoingdiscussion, Stuart said that the Union could not agree tosupervisors' taking work from unit people, except in emer-gencies. Brewer answered that Respondent's proposal didnot envision supervisors doing unit work in ordinary cir-cumstances; that it would be inefficient for them to do unitwork on a regular basis.4.No-discrimination. Stuart objected that Respondent's8 Sommerfeld developed pneumonia before Christmas, remaining disa-bled for several weeks.9There is no evidence that a membership vote in fact had been held,causing onestronglyto suspectthat Stuart'smention of such an event waspurely a ploy.toRoullier and Brewer are credited over the contrary testimony of Stuartand Eastwood that the Union's proposals were reviewed first.Roullier, aspreviously noted,was an exceptionally convincing witness,as was Brewer.Moreover,Eastwood's testimony contradicts itself on this point.241proposal did not bring union membership within its protec-tive embrace, mentioning in passing the need to standard-ize lunchbreaks for men and women. Brewer agreed to thelatter.Concerning the former, he said that, although lawsamply treat with the situation, he would be agreeable to theinclusion of union membershipand nonmembership.5.Seniority. To the Union's insistence upon plantwideseniority,with some allowance, according to Stuart, for"expertise," Brewer reiterated Respondent's insistence onseniority by classification.6.Union security. Stuart said the Union might considera grandfather arrangement exempting present nonmemberemployees from joining. He added, however, that unionsecurity was most important to the Union; hence, that wasthemost it would give. Brewer said that he would reservecomment until seeing such a proposal in writing.) t7.Management rights. Brewer observed that, this beinga first contract, Respondent was apprehensive about re-stricting its flexibility as proposed by the Union; thatRespondent's proposal would be much better for it withoutposing any threat to the Union.128.Safety. Stuart argued that since the employees' liveswere at stake, the Union should have a strong voice in themembership of the safety committee. Brewer replied thatthere already was an effective safety committee, which in-cluded employees, that Respondent's safety record wasgood, and that the Occupational Safety and Health Actprovided yet further protection.9.Discipline. Stuart wanted Respondent's language per-mitting "discharge for cause" to read "just cause." Brewersaid he would have to think further on that.10.Breaks. To Stuart's insistence that all employees re-ceive a half-hour lunchbreak, off the clock, Brewer said itwas essential that some employees eat at their machines toensure continuity of production.11.Plant access. Stuart said that Respondent's visitationproposal for union official was unduly restrictive, andwould hamper the investigation of grievances.12.No-strike, no-lockout. There was agreement on this.13.Overtime. Stuart again voiced the Union's concernthat provision be made for fair allocation of overtime, andBrewer again stated Respondent's position that, there nev-er having been a problem, there was no need to create a"bureaucratic nightmare." Stuart asserted additionally thatRespondent's overtime proposal was regressive.(; Brewerreplied to this that such is the nature of bargaining-thereis no assurance that existing conditions will be maintainedor improved upon.14.Holidays. Stuart charged that Respondent's holidayproposal likewise was regressive. Brewer answered thatStuart apparently misunderstood Respondent's position,for it was its wish to maintain the existing 9-holiday struc-The Union never did tender a written proposal of this nature.12While he and Stuart discussed the Union's management rights propos-al, during the first part of themeeting,Brewer attempted to draw a compari-son with Respondent's proposal. Stuart squelched him with a statement tothe effect that they were talking only about the Union's proposals, notRespondent's.The record does not disclose why Stuart considered this to be so. Hepresumably was referring to the proposal's failure, contrary to the past prac-tice as set forth in Respondent's "bluebook,"to pay overtime for work inexcess of 8 hours in a given day. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDture. The Union continued to press for 10.15.Salary continuation. Stuart also labeledas regressiveRespondent's proposed discontinuance of the salary con-tinuation plan, apparently being unaware of Sommerfeld'sNovember 29 assurance of a commensurate improvemel.tof wages.16. Job classifications. Stuart likewise expressed strongopposition to Respondent's proposal to reduce the numberof classifications, refusing to see this asa quid pro quotothe Union's relinquishing its demand for plantwide senior-ity.1417.Absences. Stuart protested that Respondent's pro-posal, requiring employees to notify Respondent duringthe first day of any absence, was burdensome. Brewer saidthe proposal was subject to modification, but that Respon-dent was not going to absolve the employees completelyfrom such a requirement.18.Arbitration. Stuart took issue with Respondent'sproposal that the respondent in an arbitration proceedinghave sole say, from a list furnished by FMCS, in the selec-tion of an arbiter. To Brewer's rejoinder that the Union,rather than the Company, might be the respondent in agiven arbitration matter, Stuart commented that, in the na-ture of such things, the Company was far more likely to be.Although it was not a subject of either party's proposals,Stuart asked Brewer what Respondent planned to do inlieu of the Christmas dinner. Brewer repeated the reasonsfor its not being held, adding that the matter had beendiscussed and resolved with Jones and Mullett. Brewer saidhe would check with them.While the parties seemed to concur on some issues onJanuary 4-articles of agreement; a no-discrimination pro-vision; a no-strike, no-lockout provision; and that there beno accretion clause-nothing was formalized and neitherside considered the issues to have been appreciably nar-rowed. Even so, Stuart's testimony that they had notagreed on anything, "not even a preamble," perhaps wasunduly bleak.At meeting's end, Stuart suggested that theymeet againthe next day, January 5, same time and place. Brewer saidthat would be impossible; that no one from the Companywould be available. Brewer added thatarrangements forfuture meetings should be made with Sommerfeld. Never=theless, with the mediator's blessing, Stuart announced thathe, the employee committee, and the mediator would bethere January 5.True to his word, Stuart did show up the next day, as didthe employee committee and Mediator Vavrus. Brewer,true to his word, did not show, nor did anyone else forRespondent. At 2 p.m. that day, a Friday, the employeeswalked off the job, not to return until the following Mon-day. Involved were day and night shifts Friday, and a Sat-urday shift. The plant would have been down Sunday, re-gardless. Stuart admitted at a bargaining meeting January19 that the walkout had been a pressure tactic in fur-therance of the Union's bargaining position.On January 8, Sommerfeld and the Union's Jones con-14 Stuart testified that Respondent wanted to reduce the number of classi-fications to four or five. As mentioned previously, the "bluebook" specifiedover 40.versed by telephone concerning a future meeting date.Sommerfeld proposed January 19, and Jones said any ar-rangements would have to be verified with Stuart. Som-merfeld accordingly informed Stuart, by letter dated Janu-ary 9, that "we still offer to meet on January 19, 1973"; andStuartsenta letter to Sommerfeld, also dated January 9,stating in part:As you know there has been only four meeting's con-cerning these negotiations in approximately fourmonths, and those four meeting's have borne very lit-tle fruit in fact nothing, to my knowledge has beenagreed to, with respects to an agreement.Today, I spoke with your Secretary Julie and she in-formed me that you would be willing to meet on Janu-ary 19th, 1973. I appreciate your thought howeverwith the circumstances being as they are it is of theupmost importance that a Meeting be held prior tothat time.Please understand that should you not be able to meetwe would be most happy to meet with anyone youdesignate.It is of the utmost importance that we meet otherwisea work stoppage could occur due to no talks, and Ipersonally do not want this to happen, however, youshould understand that should a work stoppage occuritwould be due to the fact the Company had refusedto bargain and I point out again, the Union is willingto meet with anyone you designate should you not beable to meet in an effort to avert any type of workstoppage. Hoping to hear from you soon with regardsto this matter.Also on January 9, Jones telephoned Roullier, duringwhich conversation the two agreed to meet January 16 forlunch todiscussthe bargaining situation. Roullier latercanceled on advice from Sommerfeld, who believed this tobe part of an effort by the Union to circumvent and discre-dit him as Respondent's spokesman.On January 12, the Union convened a meeting of unitemployees. Stuart and Eastwood reported to them that Re-spondent had not been bargaining in good faith,mention-ing the timelapsesbetween meetings, that Respondent wasbargaining regressively relative to existing benefits, andthat it wasusingSommerfeld's illness asan excuse for de-lay. Stuart recommended a strike. A strike vote followed,adopting that recommendation. The date set was January15.The strike began as scheduled,lastinguntilApril 23.Never before the strike did the Union expand in writtenform on its original incomplete written proposals.The strike did not prevent the parties' meeting January19 for further bargaining, nor frequent and lengthy meet-ingsthereafter.15 The parties have reached tentative agree-menton a number of issues, but total agreement stillevades them. It being the General Counsel's position thatall parts of Respondent's 8(a)(5) misconduct were in place15The parties stipulatedthatthere were 30 to 35 bargainingmeetingsbetween the start of the strike and trial hereinapproximatelyI Imonthslater, and that most of the meetings lasted several hours. ALCAN CABLEWEST243before the strike, and that no additional indications of badfaith later emerged, the subsequentmeetingswill not bedescribed.2.Analysis of the alleged violation ofSection 8(a)(5) and (1)An essential of good-faith bargaining, within the mean-ing of Section 8(a)(5), is a genuine desire to reach agree-ment. As the Supreme Court stated inN.L.R.B. v. Insur-ance Agents' International Union [Prudential Insurance Co.],361 U.S 477, 485 (1960):Collective bargaining . . . presupposes a desire toreachultimate agreement,to enter into a collectivebargaining contract.... This was the sort of recogni-tion that Congress . . . wanted extended to laborunions; recognition as the bargaining agent of the em-ployees in a process that looked to the ordering of theparties' industrial relationship through the formationof a contract.To this the Board has added that "the mere willingness ofone party in the negotiations to enter into a contract of hisown composition also does not satisfy the good-faith bar-gaining obligation."Wal-Lite Division of United States Gyp-sum Co.,200 NLRB 1098, 1101 (1972).The General Counsel contends that the totality ofRespondent's prestrike conduct reveals a lack of the requi-site contractual desire, the parts alleged to comprise thattotality being:(a)Kriplani's failure, inhis letter to the Union of Octo-ber 12, to suggest a meeting before the week of October 30.(b)The 26-day lapse (November 3 to 29) between thefirstand second bargaining meetings,and Respondent'srefusal at the first meeting to agree on a date certain for thenext.(c)Respondent's failure to adhere to the December 7date for the third meeting, necessitating its rescheduling toDecember 12.(d)The 23-day lapse (December 12 to January 4) be-tween the third and fourth meetings.(e)The failure of Respondent to be represented at theJanuary 5 followup to the January 4 meeting.(f)Respondent's failure to make a counteroffer at thefirstmeeting, its addressing itself to the Union's proposalsat the second meeting rather than making a counteroffer,its failure to make a written counteroffer until the thirdmeeting, and its failure to provide the Union with copies inadvance of that meeting.(g)Respondent's refusal to accede to the Union's statedwish that they undertake marathon 'round-the-clock bar-gaining.(h)Respondent's failure to agree to any of the Union'sproposals, and its failure to reciprocate the Union's state-ment that it was prepared to make concessions-that therewas "trading stock" in its proposals.(i)Respondent's proposing, in its counteroffer, condi-tions less generous in certain respects than those in exis-tence. The General Counsel cites, in this regard, the pro-posals to reduce the number of classifications,eliminatethe salary continuation plan, institute seniority by classifi-cation, and eliminate overtime for over 8 hours worked ona given day; and the failure to propose a wage progressionplan at least matching that in the "bluebook."(j)Roullier's cancellation of the scheduled January 16meetingwith the Union's Jones.(k)The cancellation of the Christmas dinner.Examining these parts, singly and in their aggregate, oneiscompelled to the conclusion that, while Respondent'sapproach to prestrike bargaining was not overweeninglyzealous,itdid not reach unlawful proportions. Some of theGeneral Counsel's arguments to the contrary seem almostto presuppose a double standard of bargaining behavior.Thus, while the General Counsel would blame Respondentfor the delay of thefirstmeetinguntilNovember 3, theUnion had not chosen its employee bargaining committeeuntil October 20, and its written proposals on November 3were so incomplete and haphazardly assembled as to raisedoubt of its ability to make an earlier showing.Nor would it be right to hold Respondent liable for thedelay between the December 12 and January 4 meetings.Not only were arrangements for the latter made by Media-tor Vavrus, at the Union's behest; but there was the inter-vention of the holiday season, which inevitably is disrup-tive of commerce. As for Respondent's failure to appear onJanuary 5, Stuart was adamant in his insistence on thatdate,without exploring alternatives, despite Brewer's dis-closure that Respondent could not and would not be repre-sented. It was a power play, bringing greater discredit tothe perpetrator than to Respondent for refusing to submit.That Respondent failed to make any on-the-spot coun-teroffers at the first meeting, having never before seen theUnion's proposals, perhaps was more consistent with a de-sire to reach a sound and reasoned agreement than noagreement at all; andin anycase was no less reasonablethan the Union's adjournment of the December 12 meet-ing,without any dialogue to speak of, upon receipt. ofRespondent's written proposals. Similarly, the assertionthat Respondent showed bad faith during the second meet-ing,by Sommerfeld's addressing himself to the Union'sproposals rather than proffering counter-proposals, ignoresthe perfect appropriateness of his doing just that in thecircumstances;and rests on semanticnicety,besides, thereality being that Sommerfeld by whatever descriptive la-bel revealed Respondent's position in a number of areas inthe process.That Respondent refused to join with the Union in mar-athon bargaining, far from showing bad faith, was alto-gether consonant with respect for bargaining as a reasoneddeliberative process; and the failure of Respondent to mir-ror the Union's comment that its proposals were lardedwith "trading stock" might well indicate that the greatersincerity, in terms of proposal content, was on its side.Moreover, although the record reveals Respondent as dis-posed toward hard bargaining, it portrays the Union, mostnotably with Stuart as spokesman, in thatsameflinty light.Even at that, the rigidity was not absolute, and Section 8(d)of the Act precludes a finding of bad faith on the refusal toagree to a proposal or make a concession.H. K. Porter Co.v.N.L.R.B.,397 U.S. 99 (1970);United Steelworkers [Flori-daMachine & Foundry Co.] v. N.L.R.B., 441F.2d 1005(C.A.D.C., 1970). 244DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning the alleged regressivity of certain ofRespondent's proposals, its idea of reducing the number ofclassifications, coupled with seniority by classification, inpart was to meet the Union halfway on its proposal forplantwide seniority; elimination of the salary continuationplan envisioned a wage boost asquid quo pro,a notionagreeable in principle to the Union at the second meeting;seniority by classification seemingly comported with estab-lished practice as defined in the "bluebook"; and the fail-ure to propose a wage progression scheme presumably wasa manifestation of the earlier understanding to save costissues for last. It is true that Respondent's overtime propos-al was regressive in its elimination of premium pay for over8 hours in any I day, but, as Brewer correctly observed onJanuary 4, lawful bargaining does not preclude that possi-bility.Nor was there anything damning in Roullier's cancella-tion of the January 16 meeting with Jones, or the cancella-tion of the Christmas dinner. Regarding the former, Roulli-er was acting out of commendable concern for the orderlyconduct of negotiations through established channels; asfor the latter, Sommerfeld made full disclosure to theUnion, whose spokesmen voice acquiescence, at both thefirst and second meetings.That leaves the 26-day lapse between the first and sec-ond meetings, Respondent's failure to adhere to the De-cember 7 date for the third meeting, and its failure to fur-nish the Union with copies of its counterproposals in ad-vance of the third meeting. The first meeting having closedthat Sommerfeld would contact the Union when ready toresume, Respondent must be held accountable for much ofthe lapse between the first two meetings, Thanksgiving alsopartly to blame. But, Thanksgiving or no, the one lapsealone would not carry a finding of bad faith; and, as thisanalysis elsewhere suggests, there is no link with a largerpattern to assist it in that direction.Concerning the rescheduling of the December 7 meetingtoDecember 12 and the failure to provide advance copiesof the counterproposals, the one did not cause a delay in-dicative of bad faith and the other no more betokened badfaith than did the Union's not supplying copies before thefirstmeeting.To conclude, Respondent did not violate Section 8(a)(5).See generally,WCUE Radio, Inc.,209 NLRB 181 (1974);Alkahn Silk Label Company,193 NLRB 167 (1971);W. L.McKnight, d/b/aWebster Outdoor Advertising Company,170 NLRB 1395 (1968);The Proctor & Gamble Manufactur-ing Company,160 NLRB 334 (1966).B. The Alleged Violations of Section 8(a)(3) and (1)-TheReinstatement SituationGenerally1.The evidenceThe strike was not a model of restraint, either at or awayfrom the picket line. Respondent's administration buildingwas under frequent rock barrage from the pickets, severalbroken windows resulting; 16 delivery trucks and vehicles16Respondent eventually boarded up the windows of the administrationbuilding.of nonstrikers likewise were stoned; windows of nonstrik-ers' vehicles were bashed in by ball bats; mirrors were rip-ped from cars passing through the picket line; car finishespurposely were defaced; at least one tire was knifed flat;there was vehicular harassment of nonstrikers on the high-ways; and sundry scuffles occured at the picket line, alongwith one full-scale riot. On a gentler note, the picketsvoiced the traditional epithets and threats to nonstrikersand company officials; and regularly ambled in front ofincoming and outgoing vehicles, delaying their progressvariously from several seconds to several minutes.17 Someof this was recorded on film in evidence. Pickets were ar-rested from time to time, and the Superior Court of PlacerCounty issued an order on January 30, 1973, restrainingcertain picketing activities, which was modified and broad-ened on April 5.The strikers voted April 17 to return to work on April 23.The Union's Stuart so informed Roullier that evening, bothby telephone and telegram. The telegram stated in relevantpart:This will confirm our telephone conversation of thisevening wherein I informed you that all employees ofAlcan Cable West, which are presently on strike, arereturning to work on Monday April 23 at 7:00 a.m.Having been operating with permanent replacements,"Respondent busied itself between April 17 and 23 de-terminingwhere openings existed, which returnees to placein those openings, and which strikers to be denied recall forstrikemisconduct. It was decided that seniority would de-termine order of recall. Further to facilitate an orderly re-turn, Sommerfeld and Brewer met with Stuart and the em-ployee bargaining committee on the evening of April 18.The meetingfailed itspurpose, however, Stuart insistingthat all the "scabs" be fired, adding that he was not inter-ested in negotiating a back-to-work agreement.19The strikers assembled in Respondent's parking lot onApril 23 at 7 a.m. Roullier read to them this prepared state-ment:Iam glad to see that all of you are here today. As youare aware, during your absence the Company hiredpermanent replacements for some of the positions inthe plant.We have 10 openings today and expect tohave more in the immediate future. The positionswhich are open today are:Two Extruder UtilitiesOne TwisterURD Operator17Respondent'snonstriking personnel queued up in vehicular caravansgoing to and from work.Picketers commonly delayed each car in a caravan,the result being that those to the end of a caravan were delayed much longerthan those at the head.isThe General Counsel does not dispute the permanency of the replace-ments.19 Sommerfeld and Brewer are credited that, from Respondent's vantagepoint at least,the reason for the meeting was to discuss a back-to-workagreement.Stuart saw it differently:"At one time they started to talk aboutone of those people. and I said I wasn't there to discuss the scabs. I wasthere to discuss labor agreement" ALCANCABLE WESTR/F UtilityTwo Sr. MechanicsOne JanitorOne Shipping UtilityOne Test Tank OperatorThose of you who are to work today are:Glen HendersonPaul PayneHarry PreecePeter JenkinsErnie WalkerGeorge SuzukiMack TsujimotoDick HoriuchiSumito HoriuchiJim GreenThose of you who have been named should go into theplant and report to Basil Kehoe. As soon as you havedone so, I will continue with outlining our program forreturning the others to work. Those names again are:Glen Henderson, Paul Payne, Harry Preece, PeterJenkins, Ernie Walker, George Suzuki, Mack Tsujimo-to,Dick Horiuchi, Sumito Horiuchi, and Jim Green.Those of you who have a legitimate right to return towork when openings arise will be contacted. It is ourhope that we can return you to your positions as soonas possible. In this regard, we have your telephonenumbers in the office. However, if during the strikeyou have moved to another location or obtained a dif-ferent telephone number, I would appreciate you call-ing Carline Fulmer at the plant and giving her theinformation.Let me assure you that if you are legitimately entitledto return to work we will make every effort to returnyou to your job as soon as thereis anopening.During Roullier's reading of the statement, a chorusarose among the strikers, "All back or none," or words tothat effect, and only one of those named by Roullier, oneof the Horiuchis, did return that day. Stuart told Sommer-feld that same morning that the strikers had gone out to-gether and were going to come back together. The strikersnevertheless returned on a piecemeal basis, during the suc-ceeding days and weeks, as follows:NameDate ReturnedG. HendersonApril 241.HoriuchiApril 24Z. IqbalApril 24P. JenkinsApril 24P. PayneApril 24G. SuzukiApril 24M. TsujimotoApril 24E.WalkerApril 24D. FarmerApril 27K. GilbertApril 30P.GreenApril 30R. KantolaApril 30F. NunezApril 30D. CoderMay 11T. OzcanMay 11J.EnnegaMay 18R. KorteJune 4D. RobertsonJune 8R. PlunkettJune IIF.HoranJune 18V. LopezJune 26C. EastwoodJune 29P.GignacJune 29245Among those denied recall because of alleged strike mis-conduct were: 20G. BaldwinD. LasickD. W. BraswellJ.LasickJ.C. BraswellVic LopezR. CoonJ.MartinD. FranklinR. McCoyR. GrenierB. StebbinsG. HauerR. SpillerE.HenthornT. StrattonThe specific circumstances leading to the refusal to re-call these 16 were:Baldwin:On March 20, while picketing at the entrance-exit to the plant, Baldwin deliberately tore the outside mir-ror off Brewer's car 21D.W. Braswell:On March 28, Braswell and a number ofother strikers waylaid a four-car caravan of nonstrikingemployees near the plant., Braswell struck Robert Skidgel'struck with a ball bat, breaking the windshield and a sidewindow.22J.C. Braswell:On February 6, while Braswell was pick-eting,Skidgelmentionedto him that rock-throwing wasdangerous. Braswell, replying that Skidgel should not ac-cuse him of that, swung at Skidgel through the window ofSkidgel's truck, grazing his shoulder with a fist. Braswellthen told Skidgel to get the hell out of there if he did notwant trouble.On March 28, Braswell was among those who waylaidthe four-car caravan in the incident mentioned above.There is no evidence that he personally inflicted any dam-age, but he was among those who stood in front of thecaravan, body-blocking its progress in anticipation of theattack. That this was a coordinated effort among the sever-al strikers present was indicated by the manner in which20This list includes only those claimed by the General Counsel to havebeen denied recall unlawfully. At least one other,Ron Jordan, was deniedrecall because of alleged strike misconduct.2'Brewer conceded that his car may have nudged Baldwin as Baldwinblocked its progress.While this incident was not filmed,films in evidencedepict several occasions when picketers stood in front of slowly movingvehicles,inviting harmless contact.Itmust be concluded from Brewer'stestimony,and in the absence of testimony by Baldwin,that this was suchan occasion.The speculative argument in General Counsel's brief that Bald-win was forced onto the car by the impact,and grabbed the mirror as areflexive act of self-preservation, is rejected.22 The General Counsel argues in his brief that the record does not sup-port a finding that D. W. Braswell hit Skidgel's truck. To the contrary.James Caughman,whose vehicle was behind Skidgel's. testified that he sawBraswell swing the bat;and Skidgel testified that,while he did not observethe blows being struck,he saw Braswell next to his car,bat in hand, immedi-ately after.The inference thus can be drawn,particularly since Braswell didnot testify. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDthe attack was triggered: Striker Charles Carnes droppedhis raised arm and shouted, "Now!" 23Coon:On or about March 8, Coon veered his car rapidly(40-50 mph) toward Security Guard Don Birdsong andanother guard, as if going to hit them. The record does notdisclose how close Coon's car came to them.On April 2, Coon and some other strikers set upon acaravan of nonstrikers forming at an Exxon station, afterwhich Coon rammed his car into the rear of nonstrikerDon Gibson's as it proceeded down a highway, throwingthe Gibson car into a skid. The record does not disclose theextent of damage.24Franklin:Franklin was among those involved in the ear-lier described ambush of the four-car caravan on March28. There is no evidence that he personally inflicted anydamage, but he, like J. C. Braswell, situated himself toforce the caravan to stop.On March 31, Franklin kicked the sides of two cars asthey left the plant, and on April 10 did likewise to Presi-dent Kriplani's car. There is no evidence of damage.25On February 19, immediately after someonethrew a chunk of concrete through the rear window of Se-curityGuard Carl Hayes' pickup, Grenier shouted atHayes, "Get out, pig; get out you [expletive deleted] pig;get out." Someone then poured paint on Hayes' truck,prompting Grenier to state, "Hey, pig, how you like yourpaint job?"On an unknown date later in February, Grenier punc-tured a tire on Steven Rice's truck with a knife as the truckwas detained at the picket line.26On April 23, as the assemblage of returning strikers wasdispersing,Grenier commented to Sommerfeld that Som-merfeld had on his "fruit shoes," then inquired, "Say, tellme, do you [expletive deleted] for a living?"Hauer:Brewer testified that, in early March as he droveslowly through the picket line, he heard a "scraping sounddown the [passenger] side of my car." Brewer further testi-fied that, although there were several picketers in the vicin-ity,Hauer was the only one "within arm's reach at thetime." Upon reaching the parking lot, Brewer examined hiscar,noticing that "it had a scrape down to the metalthrough the paint and the primer, . . . say four feet long."Nonstriker Evelyn Simpson testified that, on March 27while her car was detained at the picket line, a person in ablack raincoat walked along its passenger side "and I couldhear a scratching noise as he walked alongside of it." Sheinspected the car moments later in the parking lot, detect-ing a "nice, long scratch . .. down to the bare metal." Sheestimated its length at 4 to 6 feet. Simpson, a new employ-ee, did not know the person who had done the damage; so,while still in the parking lot, she asked one Corky Corcor-an, who had been behind her in the caravan. Corcoran,according to Simpson, said it was Hauer. Corcoran did nottestify. Simpson further identified the person as being bare-headed, with dark brown hair, and not wearing glasses.Film of the March 27 riot, which began moments after23 J,C. Braswell did not testify.24 Coon did not testify.25 Franklin did not testify.26Grenier did not testify.Simpson's car was scratched, reveals Hauer as fittingSimpson's description, except that he wore glasses.Also on March 27, while climbing onto the hood ofBrewer's car to obstruct Brewer's picture-taking of thatday's not, Hauer pushed against the antenna with hisbody, breaking it. This apparently was unintentional.Hauer was precluded by illness from testifying. Counselstipulated that, had he testified, he would have denied eachinstance of the conduct attributed to him.The General Counsel argues in his brief that neitherBrewer's nor Simpson's testimony sufficiently identifiedHauer as the actor in the scratching incidents, Simpson'sbeing particularly suspect since the film proved Hauer tohave been wearing glasses and her identification of Hauerby name was dependent upon the assertion of a third per-son, who did not testify. If the General Counsel's argumentgoes to competency, as opposed to weight, he is in error.Although Brewer did not actually see Hauer inflict thescratch, he competently could testify from Hauer's posi-tioning during the scraping noise, juxtaposed with observa-tion of a new scratch soon after, that Hauer was the actor.See 2 Wigmore,Evidence,§ 660, p. 772, fn. 6 (3d ed.1940). Similarly, Simpson competently could testify thatthe person in the black raincoat scratched her car; as shecould that that person, as she later learned, was Hauer. Asstated in 2 Wigmore,supra,sec. 667(a), p. 788, fn. 1:[T]he only source by which we "know"most persons'namesisby somebodytelling us that such is thename. 27Brewer and Simpson both impressed as capable observ-ers and conscientious witnesses.28 Consequently, althoughthe weight of their testimony might fairly be questioned,because of the ways their knowledge was obtained, anddespiteHauer's denialsin absentia,it is concluded thatHauer did deliberately scrape both cars. Brewer additional-ly is credited that Hauer broke the antenna, albeit inadver-tently.Henthorn:On March 18, while picketing, Henthorn saton the hood of Brewer's car as it approached the plant,remaining there while Brewer slowly drove several hundredfeet.Henthorn eventually jumped off and gaveBrewer asalute, and they both laughed. A dent was left in the hood,requiring professional repair.On March 27, during a riot on the picket line, Henthornran up to nonstriker Ralph Okuma, who had just gottenout of a stopped car, and the two exchanges blows. Whostruck first, and in response to what provocation, is left indoubt by the record.29D. Lasick:On March 27, during the aforementioned riotn Or. as stated inState v. Deepe,286 S.W.2d 776, 781 (Mo. 1956):ITlhough the sourceof informationas to one's name may be hearsay,yet it is universally relied uponas a source of knowledge.28 It would be contrary to the realities of everydayexperienceto reject thetotal of Simpson's testimonybecause the one detail, Hauer's glasses,did notregister with her.v The riot started when VernBarrett,a nonstriker, got out of his car atthe picket line to check for possible picketer-inflicted damage.Before hecould get back into his car, PicketerRon Jordanattacked him. The meleeexpanded by a processakin to nuclearfission. Okuma hadbeen a passengerin Barrett's car. ALCANCABLE WEST247on the picket line, Lasick participated in the dragging ofnonstriker Vern Barrett perhaps 50 feet into a nearby field,where Lasick kicked and slugged him. 30J. Lasick:On March 1, Lasick threw an object through aglass window in the administration building; on March 27,during the above riot, slugged an officer of the CaliforniaHighway Patrol who was trying to restore order; and onApril 3, at the Placer County courthouse in connectionwith a contempt matter over the Union's picket line con-duct, threatened that he was going "to get" Brewer.31Lopez:On March 16, while picketing, Lopez walked infront of Brewer's car, causing the car to touch him lightly,whereupon Lopez struck a window with his hand andshouted an expletive. No damage was done. On March 20,Lopez yelled at President Kriplani through a closed carwindow that he was going to kill Kriplani's "Indian ass."Lopez also participated in the previously describedMarch 28 ambush of the four-car caravan, breaking thewindshields of Dennis Bunz' and James Caughman's vehi-cles with a ball bat.32Martin:On March 16, after Picket Ron Jordan inducednonstriker Mike Halsey to leave his car, resulting in a scuf-fle between the two, Martin took a poke at Halsey. 33 OnMarch 27, during and after the riot earlier mentioned,Martin spit on cars carrying nonstrikers and said to Brew-er, "Next time it's going to be you, you fat sonofabitch."And Martin was among those at the Exxon station onApril 2 and was in Coon's car when it later rammed therear of Dan Gibson's car.McCoy:On February 6, while picketing, McCoy hit DanGibson's car with a rock, chipping paint and causing adent.On March 1, he threw rocks at the administrationbuilding, apparently breaking a window. On March 19,while on the picket line, McCoy tore loose the outside mir-ror on Kriplani's car. On March 20, McCoy walked slowlyin front of Brewer's car at the entrance-exit, both headingin the same direction. Upon the car's lightly touching him,McCoy casually sat back on the hood, riding several feet inthat fashion. The hood suffered a dent requiring repair.3410 The incident is depicted by film in evidence. Although the GeneralCounsel disputes the identification of D. Lasick, he was not called as awitness.11 J. Lasick denied the rock-throwing and policeman-slugging. Testimonyregarding both incidents was augmented by films,in evidence,that revealedLasick doing those things.His denials,moreover,were not supported by aconvincing witness stand demeanor. Lasick also denied the courthousethreat to Brewer.Brewer,an impressively credible witness,is credited overthat denial.32 Lopez did not testify.33Neither Jordan,Halsey, nor Martin testified.Brewer testified of havingseen portions of the altercation,and portions are on film in evidence.14McCoy denied hitting Gibson's car with a rock, or tearing offKriplani's mirror. And, while admitting that he threw rocks from the picketline, he testified that he could not recall throwing any toward the adminis-tration building, only "out in the field and at the telephone poles." He alsotestified that he never saw anyone else throw rocks at cars or the building.This latter assertion is so implausible, in the circumstances,as seriously toflawMcCoy's testimony generally. Nor did his witness stand demeanorinspire particular trust. For those reasons, among others, Gibson is creditedconcerning the rock thrown at Gibson's car; Security Guard Don Birdsongis credited concerning the rocks thrown at the administration building; andBrewer is credited regarding Kriplani's mirror. The General Counsel quar-relswith Birdsong's testimony that McCoy's rock broke a window. Thatneed not be resolved, marksmanship being beside the point.Alkahn SilkStebbins:On March 1, Stebbins threw a rock through aglasswindow of the administration building. On April 2,during the incident at the Exxon station, Stebbins swungan aluminum cable against a truck that was to be part ofthe caravan, breaking an outside mirror and a turn signal,then swung the cable at Charles Lucas as Lucas took ref-uge in Gibson's car. Stebbins said to Lucas at the time,"You sonofabitch, come out of there and I'll kill you."Lucas was in charge of security for Respondent. Stebbins,in addition, was an occupant of Coon's car when it ram-med Gibson's moments later.35Spiller:On February 2, while picketing, Spiller hit asupplier's truck with a rock, and on March I threw rocks attheadministrationbuilding.36On three occasions inMarch, either himself driving or being driven by Ron Jor-dan, Spiller engaged in high-speed freeway harassment ofDan Gibson, forcing Gibson to the shoulder, or to brake orswerve abruptly. Spiller interlaced all of this with threaten-ing epithets-"You sonofabitch, I'll get you," etc.- andthe "finger." 37Stratton:During the March 27 riot on the picket line,Stratton momentarily bearhugged a policeman trying to in-tervene, pulling him away from the melee.2.Analysis of the alleged violations of Section 8(a)(3)and (1)-the Reinstatement situation generallyThe General Counsel contends that the strike was anunfair labor practice strike; therefore, that Respondentviolated Section 8(a)(3) and (I) by failing promptly to re-call all the strikers upon their making themselves available,even at the cost of displacing their replacements. The Gen-eral Counsel further contends, concerning those 16 deniedrecall for strike misconduct, that Respondent violated Sec-tion 8(a)(3) and (1), whatever the status of the strike.The first contention necessarily fails, it having been de-cided that Respondent's bargaining conduct did not violatethe Act. Respondent's treatment of those recalled as eco-nomic strikers, offering them recall only as positions arose,was not unlawful.38Regarding the second contention, the Board is not quickto disqualify from recall strikers involved in strike-relatedincidents.Nor, on the other hand, does a strike bestowupon strikers unqualified license to engage in violence. Asstated inCoronet Casuals,Inc., 207 NLRB 304 (1973):Sections 7 and 13 of the Act grant employees the rightto strike, picket, and engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection. It is true, of course, that notLabel Co.,193 NLRB 167, 175.35 Stebbins did not testify.3' James Cassil, the driver of the truck, is credited over Spiller's denial ofthrowing at the truck; and Security Guard Don Birdsong is credited overSpiller's denial of throwing at the administration building. The denials not-withstanding,Spiller evinced an attitude on the witness stand enhancing thebelievability of Cassil's and Birdsong's testimony.37 Spiller did not deny "escorting" Gibson down the highway, but de-scribed the occurrences in terms more innocuous than Gibson's. Spiller tes-tified of a virulent resentment of Gibson-"the worst turncoat I have everknown against his fellow workers"-lending credence to Gibson's version.38As previously mentioned, the General Counsel does not dispute thepermanency of the replacements. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDall forms of conduct literally within the terms of Sec-tion 7 and 13 remain entitled to statutory protection.In deference to the rights of employers and the public,the Board and the courts have acknowledged that seri-ous acts of misconduct which occur in the course of astrikemay disqualify a striker from the protection ofthe Act. Thus, strikers have been deemed to lose theAct's protectionwhen they seized the employer'sproperty, or engaged in acts of "brutal violence"against a nonstriker. At the same time it is true thatnot every impropriety committed in the course of astrike deprives an employee of the protective mantleof the Act. Thus, absent violence, the Board and thecourts have held that a picket is not disqualified fromreinstatement despite participation in various inci-dents of misconduct which include obscene language,making abusive threats against nonstrikers, engaginginminor scuffles and disorderly arguments, momen-tarily blocking cars by mass picketing, and engagingin other minor incidents of misconduct. Consistentwith these cases, the Board and the courts have longheld that minor acts of misconduct must have been inthe contemplation of Congress when it provided forthe right to strike and that this right would be undulyjeopardized if any misconduct, without regard for theseriousnessof the act, would deprive the employee ofthe protective mantle of the Act.Some of the 16 plainly engaged in disqualifying conduct.D.W. BraswellandLopez,be breaking car windows withball bats during the March 28 ambush of the four-car cara-van, are in this group.J.C. BraswellandFranklin,by theirinvolvement in the same incident, also must be included.Although neither J. C. Braswell nor Franklin delivered thedestructive blows, both performed the accessory role offorcing the caravan to a stop, enabling the attack to occur;and the surrounding circumstances dispel any doubt thatallwere acting in premeditated concern.39Others to forfeit their recall rights by damaging vehiclesareBaldwin,by tearing a mirror off Brewer's car on March20;Grenier,by puncturing a tire on Steven Rice's truckwith a knife in late February;Hauer,by scraping the sidesof cars with a sharp object on two occasions in March;McCoy,by hitting Gibson's car with a rock on February 6,causing a dent and chipped paint, and by tearing loose themirror on Kriplani's car on March 19; andStebbins,bydamaging a mirror and a turn signal on a truck with hisaluminum cable during the April'2 incident at the Exxonstation, followed by his attempt to strike Charles Lucaswith the cable. While none of this conduct was as aggravat-ed as that of the two Braswells, Franklin, and Lopez, itnevertheless was deliberate, unprovoked, tending to the in-citement of retaliatory violence, and without themitigatingfactor of misconduct by Respondent. Even the more for-giving standard applied to unfair labor practice strikersprobably would not excuse such acts as these.Beaver Bros.Baking Co.,198NLRB 327 (1972). McCoy and Stebbinsengaged in additional disqualifying conductMarch 1,when each threw rocks at the administration building.Al-kahn Silk Label Co.,193 NLRB 167, 175.Four of the remaining seven also forfeited their right torecall.Coon,by rear-ending Gibson's car April 2 after theincident at the Exxon station, apparently with considerableimpact since the Gibson car was thrown into a skid, dis-played a disregard for life and limb that could only havefomented greater violence. He thereby deprived himself oftheAct's remedial benefits.The Blair Process Company,199NLRB 194 fn. 3 (1972);TitanMetal ManufacturingCo.,135 NLRB 196, 206-207 (1962).D. Lasick,by helpingdrag Vern Barrett into a field during the March 27 riot,and then kicking and slugging him, evinced a brutality faroverstepping the bounds of acceptable striker etiquette;andJ.Lasick,during the same riot, by slugging a law offi-cer trying to restore order to an incendiary situation, like-wise exceeded proper limits, as he did by breaking a win-dow in the administration building with a rock on March 1.Spiller,apart from his rock-throwing, by harassing Gibsonthree different times on the freeway with the deadly weap-onry of the automobile, forcing Gibson variously to leavethe road, swerve, and brake suddenly, disqualified himselfmuch as Coon did by rear-ending Gibson.That leavesHenthorn,Martin,andStratton,none ofwhom can be said to have disqualified himself. AlthoughHenthorndamaged the hood of Brewer's car March 18,while sitting on it, the harm was slight and unintended andthe incident good-humored. Henthorn's other impropriety,hitting Ralph Okuma during the March 27 riot, was of agraver nature, but not disqualifyingly so in view of theambiguous nature of that incident and the surroundingbedlam generally.Martin'smalefactions consisted of hitting Halsey March16 during a scuffle between Ron Jordan and Halsey, spit-ting on cars and shouting expletives during and after theMarch 27 riot, and being a fellow traveler of Coon andStebbins in the April 2 incident at the Exxon station. Therecord does not warrant tarring Martin withthe excesses ofCoon and Stebbins on April 2, and his involvement in theJordan-Halsey altercation was momentary and minor. Thespitting and expletivesMarch 27, while not to be con-doned, long since have become expected and accepted instrike situations.Stratton'sbearhugging of a policeman during the March27 riot, however brief, was a technical obstruction of thelaw and theoretically contributed to a prolongation of thatdangerous melee. Even so, it cannot be concluded that thisone nonviolent and impulsive act, lasting at most two orthree seconds, rendered Stratton unfit for further employ-ment.In summary, regarding the 16 strikers whose recall rightswere terminated for misconduct, Respondent violated Sec-tion 8(a)(3) and (1) as to Henthorn, Martin, and Stratton,but not the remaining 13.39With regard to those found herein to have disqualified themselves forrecall,no effort is made to evaluate all of the instances of their misconductin light of the prevailing legal standard,only those instances most palpablymeeting the test. ALCANCABLE WESTC. The AllegedViolationof Section8(a)(3) and(1)-TheHarryPreece Situation1.The evidencePreece, a member of the employee bargaining commit-tee, had been a day shift utility man in the covered wiredepartment before the strike. He apparently never hadworked nights in his several years with Respondent. Hisname was among those read by Roullier April 23 for whomthere were immediate openings. Although present, he de-clined to report, presumably in adherence to the Union'sall-or-none sentiment and without knowing what shift Re-spondent had in mind for him. In fact, the opening intend-ed for Preece, as is indicated by the May 10 letter to himfrom President Kriplani, quoted below, was on the nightshift.On April 24, the day after declining Roullier's offer,Preece informed Respondent's Kehoe of his availability.Kehoe told him there was nothing on the day shift, but thatthere was an opening nights in his classification.40 Preece,explaining that he did not want to leave his wife alonenights, refused to accept.Preece then received the above-mentioned May 10 letterfrom Kriplani. The letter stated:On 23 April 1973, you were requested to return towork in the same position which you occupied prior tothe strike. You were asked to report at 7:00 p.m. on 23April 1973 and assume the duties of that position. Be-cause you failed to report as requested, you were givenadditional opportunities to do so. Nonetheless, youpersisted in refusing the Company's request.You are hereby advised that the position which waspreviously offered to you has been filled. However,should you have any desire to return to the positionwhich you occupied prior to the strike, you will beadvised when an opening occurs.Iwould appreciate your keeping us informed of yourwhereabouts so that we may contact you as indicatedabove.This was followed by a letter from Kriplani to Preecedated May 30, which stated:As you were advised by telephone this date, you arerequested to return to work at Alcan Cable West inRocklin, California to assume the position of UtilityMan in the Covered Wire Department on the 7:00p.m. to 7:00 a.m. shift on June 8, 1973. You shouldreport to Mr. Basil Kehoe at least one day prior toreceive your instructions and identification card.We would appreciate your speedy return to work. Ifyou do not return to work within seven days after dateof sending of this letter, we shall assume that you areno longer interested in returning to work with thisCompany.40 That there were no day shift openings in Preece's classification at anyrelevant time is not disputed.249Preece replied to Kriplani's May 30 letter by letter datedJune 6, stating in part:Icannot work this shift [night] as it would create ahardship on my family. If you will check back on mypast four years with the company you will see that Ihave always worked a less paying job so that I couldbe home during the night. I am more than willing toreturn to the job and shift that I worked prior to thestrike.The letter concluded,referring to Section 8(a)(3) of theAct:Based on this section I feel that I am entitled to returnto work on the job and shift that I held prior to thestrike.This prompted a letter from Roullier, dated June 13:Further to your June 6th letter, I regret that, at thismoment, we have no vacancy for a Utility Man in theCovered Wire Department on day shift. As and whena suitable vacancy opens up, I shall let you know.By letter dated August 2, Preece again was notified of "avacancy on night shift for Covered Wire Utility Man."Preece refused the offer by letter dated August 10, adding:"My reasons for not accepting the opening are exactly thesame asIwrote in my letter to Mr. Kriplani dated June 6,1973."The next communication was this letter from Kriplani toPreece dated September 10:We are sending you the enclosure relating to paymentof your benefits. As it is now apparent from your con-tinued refusal to accept our offers of employment, thatyou are no longer interested in working for the compa-ny.Pleasemake arrangements to return any uniform,keys, and tools that you may have and call at the plantto receive the contents of your locker.The record does not disclose any later contacts betweenRespondent and Preece.2.Analysis concerning PreeceThe General Counsel's theories concerning Preece areless than lucid. It apparently is contended, first, that Re-spondent violated Section 8(a)(3) and (1) by failing to offerPreece a day shift position, the theory being that day andnight shifts are not substantially equivalent. This wouldseem to presuppose that Preece was an unfair labor prac-tice striker, unqualifiedly entitled to reinstatement, forthere is no disagreement as to the nonexistence of day shiftopenings in his classification on and after April 23. Preecehaving been an economic striker, this contention perforcefails.The General Counsel's second contention, apparently, isthat Preece was warranted in refusing night shift offers on 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonequivalency grounds; therefore, that Kriplani's Sep-tember 10 letter in essence removing him from further con-sideration for recall, day or night, violated Section 8(a)(3)and (1). This contention raises considerably more problemsof analysis than the first. Had Preece rejected Roullier'sApril 23 offer on the ground of night-shift nonequivalency,as he did the later ones, he would have been on solidground and Respondent could not then lawfully have ex-cluded him from further consideration. Cf.Stanley BuildingSpecialtiesCo.,a subsidiary of The StanleyWorks,166NLRB 984, 986 (1967). It must be inferred from the cir-cumstances, however, that he then had no idea of beingmarked for night work, and that his only reason for notaccepting was to support the Union's all-or-none posture.That is, Preece chose to continue striking in protest ofRespondent's failureimmediately to recall all of the strik-ers.In this, too, Preece would have been on solid ground hadall the strikers been entitled to immediate reinstatement.As the Board stated inSouthwestern Pipe, Inc.,179 NLRB364, 365 (1969):A striker may refuse an offer of reinstatement, withoutlosing his status as a striker, because the employer hasnot made a similar offer to other strikers who are alsoentitled to immediate reinstatement. The striker isthereby engaging in protected concerted activity.But many and perhaps all of those denied recall were notentitled to immediate reinstatement, being either economicstrikers for whom there were no openings, or disqualified,by strike misconduct.41 It follows that Preece's first rejec-tion of recall, on the ground of all-or-none, was not validlypremised, relieving Respondent of further duty to him, re-gardless of the underlying inadequacy of Roullier's offer.Cf.Research Designing Service, Inc.,141NLRB 211, 216(1963).Respondent, however, did not leave it at that. It insteadcontinued to offer Preece night jobs, and to hold forth theprospect of day shift recall should an opening arise, untilKriplani's cutoff letter of September 10. Preece, mean-while, had abandoned the strike on April 24, shifting hisreason for rejection of the night offers to the valid one ofnonequivalency.Thus,Respondent tacitly condonedPreece's first rejection and his 1-day continuation of thestrike; and, by so doing, revived its duty to recall him to asubstantially equivalent job should one open. Cf.Confec-tionery Drivers Union v. N.L.R.B.,312 F.2d 108, 113 (C.A.2, 1963);Union Twist Drill Co.,124 NLRB 1143 (1959).Respondent therefore violated Section 8(a)(3) and (1) byterminating Preece's recall rights on September 10.BrooksResearch & Manufacturing, Inc.,202 NLRB 634 (1973);TheLaidlaw Corporation,171NLRB 1366 (1968), enfd. 414F.2d 99 (C.A. 7, 1969).41The "many and perhapsall" usage allowsfor the possibilitythat someof the threeearlier foundwrongfully to have been deprived ofrecall rightswould havebeen recalledArpil 23 but for Respondent'smisconduct againstthem.CONCLUSIONS OF LAW1.By terminating the job recall rights of E. Henthorn, J.Martin, and T. Stratton as of April 23, 1973, and those ofHarry Preece on September 10, 1973, Respondent in eachinstanceviolated Section 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.Respondent did not violate the Act in any other way.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practices found.Affirmatively, it is recommended concerning Henthorn,Martin, and Stratton that any who would have been re-called on or after April 23, 1973, but for Respondent's un-lawful conduct, be ordered immediately reinstated to theposition in which he would have been placed (displacingthe present occupant of that position if necessary), withoutprejudice to his seniority or other rights and privileges, andmake whole for any loss of earnings and other benefitssuffered by reason of the discriminatory failure to reinstatehim.42The same recommendation is made concerningPreece, the operative date being September 10, 1973, ratherthan April 23. Losses of earnings and other benefits shallbe computed in accordance withF.W.Woolworth Co.,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962).Should compliance with the preceding paragraph fail toachieve immediate reinstatement for all, it is further rec-ommended that Respondent be ordered to preserve the re-call rights of the affected employees; and, as vacancies oc-cur for which any is qualified, to offer him that positionunless he has obtained other regular and substantiallyequivalent employment.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:42 In its brief,Respondent argues in effect that,even if there were animproper termination of recall rights as to some strikers, there was no un-lawful failure to recall, and thus no backpay obligation, in view of theconditionality of the Union's offer to return.Acceptingthe premise that theall-or-none character of the Union's offer made it conditional,licensingRespondent to reject it, the all-or-none unity quickly gave way to individualapplications, which were accepted. By April 24. nearly all of those offeredrecallApril 23 had been restored to their jobs, and Respondent continuedthereafter to recall all but those it deemed disqualified as openings arose.There can be little doubt,assuming openings.that Henthorn, Martin, andStratton likewise would have been recalled but for Respondent's unlawfulconduct toward them. Nor can there be much doubt,given that conduct.that it would have been futile for them individually to have made uncondi-tional applications to return.A remedy without retroactive sanctions inthese circumstances would reward Respondent for unlawfully discouragingthese employees from curing the defects in.the first offer.The Board, treat-ing with an analogous situation inWinn Dixie Stores Inc.,206 NLRB 777.778 (1973).stated:To require the fired employee[which Henthorn,Martin, and Strattonin reality are] to apply to the employer whc has evinced no retreat fromhis unlawful conduct appears hardly reasonable, and also contrary tothe well-established legal principle that a condition once established-the employer's refusal to employ the employee-is presumed to contin-ue in the absence of evidence showing a change has occurred. ALCAN CABLEWEST251ORDER43Respondent, Alcan Cable West, a Division of AlcanAluminum Corporation, Rocklin, California, its officers,agents, successors,and assigns, shall:1.Cease and desist from terminating the recall rights ofeconomic strikers who did not engage in disqualifyingstrikemisconduct.2.Take the following affirmative action:(a)Rescind its termination of the recall rights of E.Henthorn, J. Martin, T. Stratton, and Harry Preece.(b)Offer immediate and full reinstatement with back-pay, as set forth above in "Remedy," to any employee whowould have been recalled but for Respondent's unlawfultermination of recall rights.(c) Should compliance with the preceding paragraph failto achieve immediate reinstatement for the four affectedemployees, preserve their recall rights; and, as vacanciesoccur for which any is qualified, offer him that positionunlesshe has obtained other regular and substantiallyequivalent employment.43All outstanding motions inconsistent herewith are denied.In the eventno exceptions are filed as provided by Sec. 102.46 of the Rules and Regula-tions of the National Labor Relations Board, the findings. conclusions, andrecommended Order herein shall, as provided in Sec.102.48 of the Rulesand Regulations, be adopted by the Board and become its findings, conclu-sions,and Order, and all objections thereto shall be deemed waived for allpurposes.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts of backpay due under theterms of this Order.(e)Post at its Sunset Whitney Ranch, Rocklin, Califor-nia,plant and mail to Henthorn, Martin, Stratton, andPreece copies of the attached notice marked "Appen-dix." 44 Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signedby Respondent's authorized representative, shall be postedby it and mailed to said employees immediately upon re-ceipt thereof, and the posted copies maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Except to the extent that violations herein have beenfound, the complaint is dismissed.44 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."